Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene Milford appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to the United States on its complaint and on Milford’s counterclaims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Milford, No. 2:15-cv-02009-RMG (D.S.C. July 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED